Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
                                         
                                            Response to Arguments 
Applicant's arguments, filed on 11/16/2020 with respect to claims 1, 13 and 18 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1, 13 and 18. See the rejection below of claims 1, 13 and 18 for relevant citations found in Park et al. disclosing the newly added limitations.

	

	
	


	


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 8, 9, 12, 13 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fai (US. Pub. No. 2011/0197147 A1) in view of Robinson et al (US. Pub. No.  2010/0188478 A1) and further in view of Smith et al. (US. Pub. No. 2010/0118025 A1) and Park et al. (US. Pub.No. 2002/0063711 A1).

Regarding claim 1, Fai teaches a computer-implemented process comprising applying a general-purpose computing device to perform process actions for ([see in Fig. 1]- an electronic device that may be employed to produce a shared workspace): continuously capturing image frames covering a first projection area([see in Fig. 5]-a gesture for sharing images within a shared workspace); responsive to capturing of the image frames, performing an ongoing scene motion analysis including real-time motions of one or more moving 3D objects within the first projection area([para 0030]- Camera 30 also may be designed to detect movement of an object, such as hand, that produces gestures within the viewing area of camera 30).
However, Fai does not explicitly disclose further responsive to capturing of the image frames, generating one or more real-time depth maps of the first projection area, 
In an analogous art, Robinson teaches further responsive to capturing of the image frames, generating one or more real-time depth maps of the first projection area, the depth maps further comprising one or more of the moving 3D objects ([see in Fig. 4, 6-14 and 26] - images of one or more local participants are captured using one or more cameras as described above with reference to FIGS. 4 and 6-14. In step 2602, depth information of the one or more local participants is collected using either stereo cameras or a depth camera as); responsive to the ongoing scene motion analysis and generation of the real-time depth maps, generating one or more real-time projections matched to one or more of the moving 3D objects([see in Fig. 4, 6-14 and 26] - images of one or more local participants are captured using one or more cameras as described above with reference to FIGS. 4 and 6-14. In step 2602, depth information of the one or more local participants is collected using either stereo cameras or a depth camera as); and causing one or more projection devices to project frames of one or more of the matched projections onto corresponding moving 3D objects ([see in Fig. 13A-B]- in FIGS. 13A-13B shows a rear projection screen implementation which is capable of projecting and capturing stereoscopic 3D images. Although the embodiments shown in FIGS.13A-13B show a rear projection screen implementation, alternatively the embodiments could be used in a front 
However, the combination of Fai and Robinson does exclusively disclose responsive to the ongoing scene motion analysis and generation of the real-time depth maps, generating one or more real-time projections matched to one or more of the moving 3D objects.
In an analogous art, Smith teaches responsive to the ongoing scene motion analysis and generation of the real-time depth maps, generating one or more real-time projections matched to one or more of the moving 3D objects ([para 0010]- three-dimensional models of locations on planet Earth, satellite photographs, real-time web cams, user annotations, maps, points of interest, geological information, real-time traffic, real estate sales, driving directions, interior places, etc. In accordance with the features presented herein, is a platform, a set of experiences, and continuous capturing of data and images (e.g., live video, traffic information, continuous motion), which includes any and all information about the physical world, and allows such information to be 
However, the combination of Fai, Robinson and Smith don’t explicitly disclose one or more 3D locations within the first projection area, each 3D location corresponding to a current position of one or more of the moving 3D objects; causing one or more projection devices to project frames of one or more of the matched projections onto corresponding moving 3D objects at a current 3D location within the first projection area for the corresponding moving 3D objects.
In an analogous art, Park teaches one or more 3D locations within the first projection area, each 3D location corresponding to a current position of one or more of the moving 3D objects([abstract]- camera system includes a plurality of single lens cameras each of which have a relatively wide angle lens.  These single lens cameras simultaneously capture images that can be seamed into a panorama; and a selected portion of the panorama is displayed at a high resolution.  An operator can point the high  resolution camera toward any desired location, thereby providing an output which shows more detail in a selected area of the panorama); causing one or more projection devices to project frames of one or more of the matched projections onto corresponding moving 3D objects at a current 3D location within the first projection area for the corresponding moving 3D objects([para 0133]- an object of interest, providing more information about the object's immediate surroundings than about areas that are far-removed from the object.  The mid-resolution image could be captured with a variable FOV lens, or with a dedicated mid-resolution lens.  Upon detecting motion in an area of the lower-resolution panorama, motion-detection software may request a mid-resolution view, followed by higher-resolution view(s) within the mid-resolution FOV). 
Regarding claim 8, Robinson teaches projecting frames of one or more real objects into the first projection area ([see in Fig. 1-3]- an image of a person or object located at a remote site is projected by the projector 106).
Regarding claim 9, Robinson teaches further comprising projecting frames of one or more virtual objects into the first projection area([see in Fig. 3]-a virtual camera).
Regarding claim 12, Robinson teaches further comprising projecting at least one structured light pattern onto the first projection area([see in Fig. 4]- the screen 402 is a rear projection display screen comprising a screen material that diffuses light striking the first surface 410 within a first range of angles).
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 13 have been met in claim 1.
Regarding claim 16, Fai teaches projecting frames of any combination of one or more real objects and one or more virtual objects into the first projection area([para 0091]- virtual bin 110, 112, or 114 shown within graphical representation 108 and object 54).

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 19 have been met in claim 1.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 16.

Claims 7, 15  and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fai in view of Robinson, Smith and Park as applied to claim 1 above and further in view of Belliveau (US. Pub. No. 2004/0090524 A1).

Regarding claim 7, the combination of Fai, Robinson, Smith and Park does not exclusively disclose further comprising causing one or more motorized control devices to automatically position one or more of the projection devices to project onto one or more of particular surfaces and particular objects within the first projection area.
In an analogous art, Belliveau teaches further comprising causing one or more motorized control devices to automatically position one or more of the projection devices to project onto one or more of particular surfaces and particular objects within the first projection area([see in Fig. 9 and para 0093]-in FIG. 9 and then finds the required number of increments required to move the motor shaft 672b to achieve the angle or position AA2 that in turn provides an alignment of the camera field and the projection field on the projection surface 610 at a distance of D2S of FIG. 9. In this way the operator need only to command changes to the IPLD 102a for adjusting the 
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 7.



Claims  10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fai in view of Robinson, Smith and Park as applied to claim 1 above and further in view of Huang  (US. Pub. No. 2011/0007217 A1; field on July 8, 2009).

Regarding claim 10, the combination of Fai, Robinson, Smith and Park does not exclusively disclose further comprising capturing audio within the first projection area via one or more audio input devices. 
In an analogous art, Huang teaches further comprising capturing audio within the first projection area via one or more audio input devices([Fig. 1 and para 0004]- as A/V input for recording and playing back, and video output interface, such as A/V output for transmitting audio/video to external devices, such as, TV or projector) Therefore, it 

Regarding claim 11, Huang teaches further comprising capturing audio within the first projection area via one or more audio input devices ([Fig. 1 and para 0004]- as A/V input for recording and playing back, and video output interface, such as A/V output for transmitting audio/video to external devices, such as, TV or projector).


Allowable Subject Matter
Claims 2, 3-6, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the computer-implemented process of claim 1 further comprising capturing the continuously captured image frames covering the first projection area during periods that avoid corruption of the captured frames by the projection of any frame of any of the matched projections. 




Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Kimchi et al., US 2006/0238383 A1, discloses provided is a single repository for capturing, connecting, sharing, and visualizing information based on a geographic location.
2.	Zhang et. al., US 2011/0292347 A1, discloses Techniques for utilizing an infrared illuminator, an infrared camera, and a projector to create a virtual 3D model of a real 3D object in real time for users' interaction with the real 3D object.
3.	Hsiung, US 2007/0292033 A1, discloses allows quick and accurate real-time image recognition without the effects of the ambient light sources and noises.
	


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD N HAQUE/Primary Examiner, Art Unit 2487